Title: From John Adams to John Jay, 7 October 1782
From: Adams, John
To: Jay, John



The Hague Oct 7. 1782
Dear Sir

Your favour of 28 Ult. was brought me last night.
On Fryday last I was notified, by the Messenger of their H.M. that the Treaties would be ready for Signature on Monday (this day). I am accordingly at Noon, to go to the Assembly and finish the Business. But when this is done, Sometime will be indispensable, to prepare my Dispatches for Congress and look out for the most favourable Conveyances, for them. I must also Sign another Thousand of Obligations at least, that the Loan may not Stand Still. All this Shall be dispatched with all the Diligence, in my Power, but it will necessarily take up sometime, and my health is so far from being robust, that it will be impossible for me to ride, with as much rapidity, as I could formerly, although never remarkable for a quick Traveller. If any Thing in the mean time Should be in agitation, concerning Peace, in which there Should be any difference of opinion between you, and your Colleague, you have a right to insist upon informing me, by Express, or waiting till I can come.
 

8.

The Signature was put off yesterday, till to day, by the Princes being in Conference with their H. M. and laying his orders to the Navy before them.

With entire Esteem, your most obt.
J. Adams

